Title: Edmé Jacques Genet to John Adams: A Translation, 11 May 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       Dear Sir
       
        11 May 1780
       
      
      We would be most unhappy not to see the young gentlemen Sunday. It is a day made for them since the ceremony is not repeated often, and I have taken the necessary steps so that they can see it comfortably. We are expecting them and beg you not to disappoint us. Commodore Jones will surely honor us by accepting our invitation to breakfast. I will serve good tea which has not been taxed by England. The Commodore will accompany us to the chapel to see the ceremony and you will all be well placed. I hope that the young gentlemen will repeat their visit, for one cannot hope to see everything in one day. But this Sunday is a special one.
      I know Sir John Dalrymple; and can assure you that he will not be as well treated here as he has been in the past. Those who since then have asked him for the same favors have not been well received.
      You are perfectly welcome to send to Congress the Dean’s proposals: they were taken from the General Advertiser, which I reckon to be ministerialist.
      
       Genet
      
     